Title: To George Washington from Nicholas Cooke, 23 April 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence April 23d 1776.

I did myself the Honor in my Letter of Jany 21st to inclose to your Excellency a Copy of a Memorial from the General Assembly to the Hon’ble Continental Congress, to which I beg Leave to refer you; and when I had the Pleasure of seeing you here I laid before you very fully the distressed Situation of the Colony, and the enormous Expences we were necessarily put to in defending such an extensive Line of Sea-Coast, which I thought you very well convinced it was impossible for the Colony to support.
I prevailed upon Col. Knox, who passed through this Town in his Way to Norwich, to take a View of Newport, and to direct such Works to be thrown up as he should think necessary for the Defence of the Place. He is clearly of Opinion that the Town of Newport may be secured, and hath left some Directions which I have ordered to be carried into Execution. They have begun the Works and I believe will this Day complete a Battery which commands the North Entrance of the Harbor. Tomorrow they begin the Fortifications upon Fort Island. And if it be in our

Power to complete the Works I have no Doubt it will put a total End to Toryism in this Colony. As Col. Knox’s Stay was very short his Plans are not particular nor exact. If it were possible for your Excellency to spare from your Army some Person acquainted with Fortification to assist, were it only for a few Days, you would do us a particular Favour, and a most essential Service to the common Cause.
Col. Babcock hath given such incontestible Proofs of Insanity that his Officers were obliged to put him under an Arrest, and send him under a Guard to Providence. The General Committee have continued the Arrest, and referred the Matter until the next Week when the Assembly meets, who will most certainly dismiss him.
I beg the Favor of your Excellency to represent the State of the Colony to Congress, and to recommend to them the taking our Brigade (which is inlisted to serve in any of the United Colonies) into Continental Pay; and to establish a Force here for the Defence of the Colony. I am with great Truth and Esteem, Sir Your Excellency’s Most obedient and most humble Servant

Nichs Cooke

